Citation Nr: 0414879	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  03-24 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to accrued benefits due to the death of the 
veteran's widow.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1943 to October 
1945.  He died in November 1967.  His widow died in April 
2002.  The appellant is the widow's sister.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 determination issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Montgomery, Alabama.  The appellant voiced 
disagreement with the determination in January 2003 and, 
subsequent to a Statement of the Case (SOC) being issued in 
June 2003, perfected her appeal in July 2003.


FINDINGS OF FACT

1.  The appellant is the sister of the veteran's widow and 
does not meet the statutory requirements to receive an award 
of accrued benefits.

2.  The veteran's widow did not have any claims pending at 
the time of her death or any unpaid benefits owed to her.


CONCLUSION OF LAW

As a matter of law, the criteria for entitlement to accrued 
benefits have not been met.  38 U.S.C.A. §§ 5112, 5121 (West 
2002); 38 C.F.R. §§ 3.500, 3.1000 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon the death of a beneficiary, benefits that are due and 
unpaid to the beneficiary may be paid to certain claimants.  
38 C.F.R. § 3.1000 (2003).  This type of claim, known as a 
claim for accrued benefits, is a derivative of a claim made 
by a beneficiary during his or her lifetime.  Zevalkink v. 
Brown, 102 F.3d 1236, 1242 (Fed.Cir. 1996).  The only 
requirement imposed under 38 U.S.C.A. § 5121(c) regarding an 
application for accrued benefits is that the application must 
be filed within one year after the date of death.  (West 
2002).  In this case, the appellant submitted an application 
for accrued benefits in October 2002, well within a year of 
the April 2002 death of the beneficiary, the veteran's widow 
(hereafter referred to as "widow").  Therefore, the 
appellant submitted her claim in a timely manner.

The appellant's October 2002 claim reflects that she asserted 
that she was entitled to $560 for unpaid nursing duties and 
$1068.77 for prescription medications paid by her.  In 
December 2002, the RO notified the appellant that no benefits 
were unpaid to the veteran's widow upon her death.  (The 
widow had been in receipt of death pension benefits prior to 
her death.)  The appellant disagreed, her January 2003 notice 
of disagreement reflecting that she asserts she is entitled 
to the widow's benefits for April 2002, on a prorated basis.

Here, the widow died on April [redacted], 2002.  Upon receipt of 
notification of her death, the RO discontinued the widow's 
benefits as of April 1, 2002.  The effective date of 
discontinuance of compensation, dependency and indemnity 
compensation, or pension by reason of the death of the payee 
is the last day of the month before death occurred.  
38 U.S.C.A. § 5112 (West 2002); 38 C.F.R. § 3.500 (2003).  
Accordingly, the widow was not entitled to her improved 
pension benefits for the month of April 2002 and a nonpayment 
of such benefits are not considered unpaid.  As such, no 
accrued benefits have been created.

The Board notes that even had there been unpaid benefits, the 
appellant would not have been entitled to the accrued 
benefits.  Upon the death of the veteran's surviving spouse 
or remarried surviving spouse, the accrued benefits are to be 
paid to the veteran's children.  38 C.F.R. § 3.1000(a)(2) 
(2003).  The appellant is the widow's sister, not the 
veteran's child.  Accrued benefits may also be paid to the 
person who bore the expense of the beneficiary's last 
sickness or burial, but only for the reimbursement of such 
expenses.  38 C.F.R. § 3.1000(a)(4) (2003).  Here, the 
appellant did not bear the expense of the widow's last 
sickness.  Instead, the widow was apparently receiving 
Medicaid benefits for care at a nursing home the months 
leading up to and at the time of her death.  Neither does the 
evidence show the appellant bore the expense of the widow's 
burial.  

In short, the appellant is not the veteran's child and did 
not bear the expense of the widow's last sickness or her 
burial and therefore would not have been entitled to all of, 
or a portion of, the accrued benefits, even had some been 
owed.

The Board recognizes that the appellant has also asserted 
that she is entitled to accrued benefits as she cared for the 
widow prior to the time she entered a nursing home and that 
the widow and the appellant had an agreement concerning 
caregiver fees which was not met.  The Board sympathizes with 
the appellant's argument that certain promises were made, 
but, unfortunately, the regulations do not contain a 
provision for such an entitlement.

Since the appellant in this case does not meet the statutory 
requirement to receive an award of accrued benefits, should 
any have been owed, the appeal must be denied for lack of 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  The Board notes that when the law, and not the 
underlying facts or development of the facts are dispositive 
in a matter, the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA) are not applicable.  See Manning v. 
Principi, 16 Vet. App. 534, 542 (2002); Smith v. Gober, 14 
Vet. App. 227 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).


ORDER

Entitlement to accrued benefits due to the death of the 
veteran's widow is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



